ICJ_055_FisheriesJurisdiction_GBR_ISL_1974-07-25_JUD_01_ME_01_FR.txt. COMPÉTENCE PÊCHERIES (ARRÊT) 35

tion, le développement et l'exploitation équitable de ces ressources,
en utilisant le mécanisme établi par la Convention sur les pêcheries
de PAtlantique du nord-est ou tout autre moyen qui pourrait être
accepté à l’issue de négociations internationales.

Fait en anglais et en francais, le texte anglais faisant foi, au palais de
la Paix, à La Haye, le vingt-cinq juillet mil neuf cent soixante-quatorze,
en trois exemplaires, dont l’un restera déposé aux archives de la Cour et
dont les autres seront transmis respectivement au Gouvernement du
Royaume-Uni de Grande-Bretagne et d'Irlande du Nord et au Gouverne-
ment de la République d'Islande.

Le Président,
(Signé) Manfred LACHS.

Le Greffier,
(Signé) S. AQUARONE.

M. Lacus, Président, fait la déclaration suivante:

Je souscris aux motifs et aux conclusions de la Cour et, comme l'arrêt
n’appelle pas d'explications et se suffit à lui-même, je n’estimerais pas
approprié de présenter des commentaires à son sujet.

M. IGNACIO-PINTO, juge, fait la déclaration suivante:

J'ai dû voter à regret contre l'arrêt de la Cour. Toutefois dans mon
esprit mon vote négatif ne traduit pas à proprement parler une opposition
car, dans un autre contexte, j'aurais sans doute voté pour le processus que
la Cour a cru devoir suivre pour aboutir à sa décision. À mon sens celle-ci
fixe plutôt les conditions d'exercice des droits préférentiels, de la con-
servation des espèces halieutiques et des droits historiques qu’elle ne
répond à la demande principale du demandeur qui est de dire le droit sur
un point précis.

J'aurais d'autant plus volontiers souscrit à la conception des droits
préférentiels que la Cour ne fait que se conformer à sa propre décision
dans l'affaire des Pécheries.

LE y a lieu de noter que le demandeur n'a nulle part sollicité la Cour de
trancher entre l'Islande et lui un différend qui aurait pour objet les droits
préférentiels du riverain, la conservation des espèces halieutiques ou les
droits historiques — cela ressort tout au long du très élaboré exposé des

36
